DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on February 18, 2022.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on June 21, 2022, has been entered.
	Claims 10-13 and 25-33 are pending in the instant invention.  According to the Amendments to the Claims, filed January 26, 2022, claims 10-13, 19, 20, 23 and 24 were amended, claims 1-9 and 14-24 were cancelled and claims 25-33 were added.

Status of Priority

	This invention is a Divisional (DIV) of US Application No. 16/507,727, filed July 10, 2019 and now US 10,774,056, which is a Divisional (DIV) of US Application No. 15/820,827, filed November 22, 2017 and now US 10,385,031, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/506,344, filed May 15, 2017; and b) 62/425,938, filed November 23, 2016.

Status of Information Disclosure Statement (IDS)

	The information disclosure statement (IDS), submitted on June 21, 2022, was filed after the mailing date of the Notice of Allowance on February 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes 1) claims 10-12, drawn to substituted piperazines of the formula (IV), shown to the right, and/or a pharmaceutical composition thereof; and 2) claims 13 and 25-33, drawn to a method for inhibiting the activity of histone deacetylase 1 and/or histone deacetylase 2 in a subject in need thereof, comprising administering… a substituted piperazine of the formula (IV), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on July 9, 2021, or the Final Rejection, mailed on November 26, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 26, 2022.
	Thus, a third Office action and prosecution on the merits of claims 10-13 and 25-33 is contained within.

Reasons for Allowance

	Claims 10-13 and 25-45 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted piperazines of the formula (IV), as recited in claim 10; and (2) N-(2-amino-5-(pyridin-4-yl)phenyl)-4-(piperazin-1-yl)benzamide, as recited in claim 34, respectively.
	Consequently, the limitation on the core of the substituted piperazines of the formula (IV) that is not taught or fairly suggested in the prior art is R7 on the periphery of the piperazine core.  This limitation is present in the recited species of claim 11.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 10, the entire text:
	has been deleted and replaced with the following:

---“	A compound of Formula (IV):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(IV)

or a pharmaceutically acceptable salt thereof,

wherein:

	R7 is furanyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 10, wherein the compound is selected from the group consisting of:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier together with a compound of claim 10, or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting histone deacetylase 1 activity and/or histone deacetylase 2 activity in a subject in need thereof, wherein the method comprises administering to the subject a compound of claim 10, or a pharmaceutically acceptable salt thereof.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 13, wherein the subject has a disease selected from the group consisting of a cancer, a hemoglobinopathy, and a myelodysplastic syndrome.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the disease is a cancer.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 26, wherein the cancer is selected from the group consisting of acute megakaryocytic leukemia and acute myelogenous leukemia.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 26, wherein the cancer is selected from the group consisting of breast cancer, colon cancer, lung cancer, leukemia, lymphoma, and neuroblastoma.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 28, wherein the cancer is neuroblastoma.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the disease is a hemoglobinopathy.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 30, wherein the hemoglobinopathy is selected from the group consisting of beta-thalassemia and sickle-cell disease.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the disease is a myelodysplastic syndrome.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 13, wherein the subject is a human.”---

	For new claim 34, the following text is inserted:
---“	A compound, wherein the compound is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	For new claim 35, the following text is inserted:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier together with the compound of claim 34, or a pharmaceutically acceptable salt thereof.”---

	For new claim 36, the following text is inserted:
---“A method for inhibiting histone deacetylase 1 activity and/or histone deacetylase 2 activity in a subject in need thereof, wherein the method comprises administering to the subject the compound of claim 34, or a pharmaceutically acceptable salt thereof.”---

	For new claim 37, the following text is inserted:
---“The method of claim 36, wherein the subject has a disease selected from the group consisting of a cancer, a hemoglobinopathy, and a myelodysplastic syndrome.”---

	For new claim 38, the following text is inserted:
---“The method of claim 37, wherein the disease is a cancer.”---

	For new claim 39, the following text is inserted:
---“The method of claim 38, wherein the cancer is selected from the group consisting of acute megakaryocytic leukemia and acute myelogenous leukemia.”---

	For new claim 40, the following text is inserted:
---“The method of claim 38, wherein the cancer is selected from the group consisting of breast cancer, colon cancer, lung cancer, leukemia, lymphoma, and neuroblastoma.”---

	For new claim 41, the following text is inserted:
---“The method of claim 40, wherein the cancer is neuroblastoma.”---

	For new claim 42, the following text is inserted:
---“The method of claim 37, wherein the disease is a hemoglobinopathy.”---

	For new claim 43, the following text is inserted:
---“The method of claim 42, wherein the hemoglobinopathy is selected from the group consisting of beta-thalassemia and sickle-cell disease.”---

	For new claim 44, the following text is inserted:
---“The method of claim 37, wherein the disease is a myelodysplastic syndrome.”---

	For new claim 45, the following text is inserted:
---“The method of claim 36, wherein the subject is a human.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian C. Trinque (Reg. No. 56,593) on February 3, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624